Citation Nr: 0604814	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  03-20 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for headaches, 
including as due to an undiagnosed illness.

2.  Entitlement to service connection for a stomach 
condition, including as due to an undiagnosed illness.

3.  Entitlement to service connection for a skin condition, 
including as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to May 
1991, to include in Southwest Asia during the Persian Gulf 
War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  September 2002 rating decision of 
the San Juan, Puerto Rico Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claims for entitlement to service connection for 
headaches, including as due to an undiagnosed illness; a 
stomach condition, including as due to an undiagnosed 
illness; and a skin condition, including as due to an 
undiagnosed illness.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he is entitled to service 
connection for headaches, a stomach condition, and a skin 
condition because these disorders originated from his service 
in the Persian Gulf War.  Having carefully considered these 
claims in light of the record and the applicable law, the 
Board is of the opinion that the case must be remanded for 
further development of the evidence.  Specifically, the RO 
must secure the veteran's service medical records (SMRs) or 
explain what steps the RO took to secure this record and why 
it is unobtainable. 

The record shows that the RO contacted both the National 
Personnel Records Center ("NPRC") and the Puerto Rico 
National Guard ("PRNG"), attempting to locate the veteran's 
SMRs.  In August 2002, the NPRC informed the RO that the 
veteran's SMRs was not retired to the NPRC.  In September 
2002, the PRNG sent the RO an e-mail message, informing the 
RO that the veteran's SMRs was hand carried to the RO's 
office in May 2002 and received by J.A.M.

The case file received by the Board contains only a dental 
panoramic x-ray in a dental records jacket.  The remainder of 
the veteran's SMRs is unaccounted for.

VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Hayre v. West, 188 F.3d 1327, 1332 (Fed. Cir. 1999),  
overruled, in part, on other grounds by Cook v. Principi, 318 
F.3d 1334 (Fed. Cir. 2002).  Where records are unavailable, 
"VA has no duty to seek to obtain that which does not exist." 
See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should locate the veteran's 
SMRs.  If able to do so, the RO should 
insert it in the case file and return the 
case file to the Board for further 
appellate review.

2.  If unable to locate the veteran's 
SMRs, the RO should so state and explain 
all efforts it took to locate the SMRs.  
In addition, the RO should notify the 
veteran and provide the veteran the 
opportunity to identify any existing, 
alternative medical records.  If the 
veteran submits such records, the RO 
should readjudicate the veteran's claims 
for service connection for headaches, 
including as due to an undiagnosed 
illness; a stomach condition, including 
as due to an undiagnosed illness; and a 
skin condition, including as due to an 
undiagnosed illness.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
appellate review.
 
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


